In the

    United States Court of Appeals
                For the Seventh Circuit
No. 16‐1901

JASON OSTBY and JILL OSTBY,
individually and as next friends of
Jacob O., a minor,
                                               Plaintiffs‐Appellants,

                                 v.


MANHATTAN SCHOOL DISTRICT 
NO. 114,
                                                Defendant‐Appellee.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
         No. 1:14‐cv‐07778 — John Robert Blakey, Judge. 



   ARGUED DECEMBER 5, 2016 — DECIDED MARCH 16, 2017
2                                                             No. 16‐1901

  Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and
SHADID, District Judge.*
   ROVNER, Circuit Judge.  Jason and Jill Ostby sued Manhattan
School  District  114  (“District”)  under  the  Individuals  with
Disabilities Education Act, 20 U.S.C. § 1400 et seq. (“Act”), for
review  of  an  administrative  decision  regarding  their  son’s
individualized educational program. With the exception that
we  note  below,  we  vacate  the  district  courtʹs  judgment  and
remand the case with directions to dismiss it as moot.
                                        I.
    The  Act  is  designed  “to  ensure  that  all  children  with
disabilities  have available to them  a free appropriate public
education  that  emphasizes  special  education  and  related
services designed to meet their unique needs and prepare them
for further education, employment, and independent living.”
20 U.S.C. § 1400(d)(1)(A). In order to implement this goal, the
Act provides for the evaluation of disabled children and the
development of an individualized education program (“IEP”)
for each disabled child. The IEP is a written statement that is
developed, reviewed and periodically revised in accordance
with  the  Act.  20  U.S.C.  §  1414(d)(1)(A)(i).  It  documents  the
child’s present levels of academic achievement and functional
performance;  provides  a  list  of  measurable  annual  goals;
describes how the child’s progress towards the goals will be
measured; and presents a statement of the special education



*
   The Honorable James E. Shadid, of the Central District of Illinois, sitting
by designation.
No. 16‐1901                                                        3

and related services to be provided to the child, among other
things. 20 U.S.C. 1414(d)(1)(A).
     The Ostbys’ son, Jacob, has been diagnosed with Attention
Deficit  Hyperactivity  Disorder  and  Disruptive  Mood  Dys‐
regulation Disorder. As a result of these disorders, he struggles
with self‐management, behavior regulation and social skills.
Consequently, he requires an IEP and has received IEPs since
he began attending pre‐school at the age of four. In his pre‐
school  and  kindergarten  years,  Jacob’s  parents  sometimes
requested  additional  testing  or  changes  to  the  services  pro‐
vided to Jacob under his IEP. At times, the parents obtained
private  evaluations  of  their  son’s  condition  at  their  own
expense. For his first year of kindergarten, Jacob was placed in
the  early  childhood  special  education  classroom.  When  he
repeated kindergarten, he was moved to a general education
classroom  with  additional  support  services.  Jacob’s  second
year of kindergarten was marked by a number of behavioral
disturbances and recommendations by the District to change
Jacob’s  placement  and  services.  His  parents  disagreed  with
some  of  these  recommendations  and  Jacob  was  allotted
additional  support  services  instead.  By  January  2014,  the
Ostbys had opted to file a due process complaint, a mechanism
in  the  Act  for  parents  to  initiate  an  administrative  hearing
process  to  resolve  disputes  surrounding  IEPs.  20  U.S.C.
§ 1415(b).
    Near the end of that school year, on March 26, 2014, after
additional testing, the Ostbys and the psychologist they hired
to evaluate Jacob met with the District to develop a new IEP.
As  a  result  of  that  meeting,  some  of  Jacob’s  services  were
discontinued and a Behavioral Intervention Plan was adopted.
4                                                        No. 16‐1901

The  District  also  recommended  that  Jacob’s  placement  be
changed  from  the  general  education  setting  to  the  Social
Emotional Learning Foundations program (“SELF program”).
Jacob’s parents objected to the SELF program placement and
it was not adopted at that time. With approximately twenty
days  left  in  the  school  year,  Jacob  struggled  with  the  new
Behavioral Intervention Plan. 
    On  June  5,  2014,  as  the  school  year  ended,  the  parties
reconvened to discuss Jacob’s IEP. As a result of this meeting,
the  District  again  recommended  that  Jacob  be  placed  in  the
SELF program for first grade, his parents again objected and
the District sought to place Jacob in the SELF program over his
parents’ objections. The SELF program is a restricted form of
education that is not part of a mainstream classroom. More‐
over, the SELF program was housed at a different school in a
different  school  district.  One  goal  of  the  Act  is  to  educate
disabled children in the least restrictive environment:
     To the maximum extent appropriate, children with
     disabilities, including children in public or private
     institutions or other care facilities, are educated with
     children who are not disabled, and special classes,
     separate  schooling,  or  other  removal  of  children
     with disabilities from the regular educational envi‐
     ronment occurs only when the nature or severity of
     the  disability  of  a  child  is  such  that  education  in
     regular classes with the use of supplementary aids
     and services cannot be achieved satisfactorily.
20  U.S.C.  §  1412(a)(5)(A).  Jacob’s  parents  believed  that  the
SELF program was more restrictive than necessary and that he
No. 16‐1901                                                              5

should  remain  in  the  general  education  setting  in  his  home
district.
    When  parents  object  to  a  new  placement  and  file  a  due
process complaint, a “stay‐put” provision in the Act maintains
the status quo of the child’s placement until the complaint has
been fully resolved. 20 U.S.C. § 1415(j) (“during the pendency
of any proceedings conducted pursuant to this section, unless
the State or local educational agency and the parents otherwise
agree, the child shall remain in the then‐current educational
placement of the child, … until all such proceedings have been
completed.”). As a result of the stay‐put provision, Jacob was
never  moved  to  the  SELF  program.  As  the  administrative
process  progressed  through  hearing,  decision,  and  appeal,
Jacob remained in the general education setting with support
services in place. After the administrative process resulted in
a  ruling  in  favor  of  the  District,  the  Ostbys  filed  suit  in  the
district court, seeking review of the decision. The district court
upheld the administrative decision, concluding that the District
met the Act’s substantive requirement of providing Jacob with
a  free  appropriate  public  education  when  it  decided  that
placement in the SELF program for first grade was the least
restrictive environment that would meet that goal. The court
also ordered the District to reimburse the Ostbys for certain
expenses they incurred in having Jacob evaluated. The Ostbys
appeal.
                                      II.
   In their appeal, the Ostbys contend that the district court
erred when it found that the District’s placement of Jacob in
the SELF program complied with the Act’s “least restrictive
6                                                      No. 16‐1901

environment” requirement. The District continues to defend
Jacob’s first‐grade placement in the SELF program and urges
this  court  to  affirm  the  district  court’s  grant  of  summary
judgment in favor of the District. The district court’s opinion
granting judgment in favor of the District indicated that, as of
a December 2015 status hearing, “a general consensus [was]
thankfully  emerging  among  the  parties  regarding  Jacob’s
placement  and  educational  plan  going  forward.”  R.  120,  at
17–18. At oral argument, we asked the parties if an agreement
on Jacob’s placement had in fact been reached and whether
that agreement rendered the appeal moot. The parties repre‐
sented  that  they  had  agreed  to  a  new  IEP  for  Jacob’s  third
grade  year  and  it  did  not  include  placement  in  the  SELF
program. We  ordered supplemental briefing on the issue of
mootness.
    As  a  result  of  that  briefing,  we  now  know  that,  as  the
Ostbys’  complaint  moved  through  the  system,  Jacob  pro‐
gressed through school, completing first and second grade at
his home school in the general education setting because of the
stay‐put provision. Jacob is now in third grade at a different
school in the same District; his prior school housed students
only through second grade. The District and the Ostbys have
reached an agreement regarding Jacob’s IEP and his placement
in general education for third grade, and the District has no
pending proposal to move Jacob to the SELF program. Even
though Jacob is now in third grade and the District claims to
have  no  present  intention  of  transferring  him  to  the  SELF
program,  the  District  nevertheless  continues  to  defend  its
decision to  place Jacob in the  SELF program  for  first grade.
And even though they have now agreed to a new IEP for third
No. 16‐1901                                                         7

grade, the Ostbys continue to challenge the District’s decision
to place Jacob in the SELF program in first grade. 
    The Ostbys maintain that the appeal is not moot because
(1) this court has the power to redress Jacob’s past injuries by
an award of attorneys’ fees; (2) the court can prevent future
harm to Jacob by rejecting the SELF placement as suitable; and
(3) the case falls into the exception for injuries that are capable
of repetition but evading review because the District is likely
to revisit its decision to transfer Jacob into the SELF program
in the future.
    Article  III  of  the  Constitution  limits  our  jurisdiction  to
actual, ongoing cases or controversies. Honig v. Doe, 484 U.S.
305, 317 (1988); Board of Educ. of Downers Grove Grade Sch. Dist.
58 v. Steven L., 89 F.3d 464, 467 (7th Cir. 1996). This requirement
applies through all stages of federal judicial proceedings; to
sustain jurisdiction, it is not enough that the dispute was alive
when the case was filed or when an appeal was taken. Lewis v.
Continental Bank Corp., 494 U.S. 472, 477–78 (1990); Honig, 484
U.S.  at  317–18;  Steven  L.,  89  F.3d  at  467.  The  parties  must
continue  to  have  a  personal  stake  in  the  outcome  of  the
lawsuit. Lewis, 494 U.S. at 478. “To invoke the jurisdiction of a
federal court, a litigant must have suffered, or be threatened
with, an actual injury traceable to the defendant and likely to
be redressed by a favorable judicial decision.” Lewis, 494 U.S at
477. See also Brown v. Bartholomew Consol. Sch. Corp., 442 F.3d
588, 596 (7th Cir. 2006) (a case becomes moot when a courtʹs
decision can no longer affect the rights of litigants in the case
and simply would be an opinion advising what the law would
be upon a hypothetical state of facts). 
8                                                        No. 16‐1901

     The Ostbys cannot meet this standard at this stage of the
litigation  because  there  is  no  longer  an  injury  that  can  be
redressed by a favorable decision. Jacob is no longer in first
grade  and  is  no  longer  subject  to  the  challenged  IEP.  More
importantly, the Ostbys and the District have now agreed that
the general education setting is appropriate for Jacob, and the
District has no present intention to transfer him to the SELF
program. The parties have agreed to an IEP for his third grade
year in his new school. A finding that the district court erred in
affirming the appropriateness of Jacob’s first grade IEP would
offer him no relief at this stage. See Brown, 442 F.3d at 596 (in an
action seeking only injunctive relief, once the threat of the act
sought to be enjoined dissipates, the suit ordinarily must be
dismissed as moot); Lillbask ex rel. Mauclaire v. Connecticut Dept.
of  Educ.,  397  F.3d  77,  83–84  (2d  Cir.  2005)  (where  a  student
advances with peers under a stay‐put order,  and the school
district  concedes  after  the  lifting  of  stay‐put  order  that  the
parents’ preferred placement is now appropriate, there is no
longer a live controversy).
   Nor is Jacob’s case subject to the exception to the mootness
doctrine for cases “capable of repetition, yet evading review.”
Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1976
(2016). That exception applies only in limited circumstances:
     where (1) the challenged action is in its duration too
     short to be fully litigated prior to cessation or expira‐
     tion, and (2) there is a reasonable expectation that
     the  same  complaining party will  be  subject to the
     same action again.
No. 16‐1901                                                        9

Lewis, 494 U.S. at 481; Murphy v. Hunt, 455 U.S. 478, 482 (1982).
In this case, the District concedes that the IEP recommendation
that Jacob be placed in the SELF program was, by its nature,
too short in duration to be fully litigated prior to its cessation
or expiration. See Honig, 484 U.S at 322 (acknowledging that
administrative and judicial review under the Education of the
Handicapped Act is often “ponderous,” taking a number of
years to reach resolution); Brown, 442 F.3d at 599 (“Because IEP
challenges usually endure longer than the nine‐month school
year, most circuits hold that the first, durational element of the
mootness exception is satisfied in these cases.”). The first part
of the exception is therefore met.
    The question, then, is whether there is a reasonable expecta‐
tion that Jacob will be subject to the same action again. The
Ostbys  rely  on  Honig  to  demonstrate  that  the  injury  here  is
capable of repetition. In Honig, the Supreme Court addressed
a  challenge  to  a  state‐wide  policy  that  allowed  schools  to
unilaterally  change  the  placement  of  a  child  for  conduct
growing out of the child’s disability. Honig, 484 U.S. at 318–20.
For  example,  under  California’s  state‐wide  policy,  a  school
could  suspend  or  expel  a  student  for  behavioral  incidents
arising from the student’s disability. Of the two plaintiffs in
Honig, one had aged out of the school system entirely during
the pendency of the litigation, and the Court concluded that
the case was moot as to that student. 484 U.S. at 318. The other
student, however, remained eligible for another year of school
in the State’s system. The nature of his disability made it likely
that  he  would  continue  to  engage  in  disruptive  conduct  at
school. And the State, throughout the litigation, continued to
insist that all local districts retained the residual authority to
10                                                        No. 16‐1901

exclude  disabled  children  for  dangerous  conduct.  In  that
instance, where the student was likely to engage in the same
conduct  and  the  State  held  to  its  policy  position,  the  Court
determined that there was a reasonable expectation that the
student would once again be subjected to a unilateral change
in  placement  for  conduct  growing  out  of  his  disabilities.
484 U.S. at 318–20. See also Brown, 442 F.3d at 599 (in assessing
whether there is a reasonable likelihood that school officials
would  subject  a  student  to  the  same  action  again,  courts
consider (1) the nature of the student’s disability, and (2) the
school officials’ insistence on their right to unilaterally take the
same action).
    The  Ostbys  argue  that  Jacob  continues  to  suffer  from
disabilities  that  result  in  impairments  to  his  behavior  and
mood, and he continues to be educated pursuant to IEPs that
are revised at least annually. Although he has changed schools,
he  is  in  the  same  District.  The  Ostbys  assert  that  Jacob  is
therefore  highly  likely  to  be  faced  with  a  SELF  program
placement  issue  again.  A  ruling  that  the  SELF  program
placement  was  inappropriate  could  prevent  further  injury,
they  contend.  They  also  point  out  that  the  District  has  not
formally settled the case; it has simply agreed to a new IEP and
says  that  it  has  no  present  intention  of  changing  Jacob’s
placement.
   It  is  true  that  Jacob  suffers  from  disabilities  that  can  be
expected to continue to cause impairments to his behavior and
mood. However, unlike the State in Honig, which continued to
defend the applicability of its policy in the future, the District
here  now  agrees  that  there  is  no  need  to  place  Jacob  in  the
SELF  program.  His  current  IEP  does  not  include  a  SELF
No. 16‐1901                                                      11

program placement and his parents are in agreement with the
District on his current placement. That makes his case more
akin to Lillbask and Brown than Honig. In Lillbask, the defen‐
dants  expressly  represented  to  the  court  that  they  had  “no
present intent to remove [the  student] from  his mainstream
educational environment” to a program in a different district.
397 F.3d at 88. The student argued that, despite the defendants’
present  concession  about  the  propriety  of  the  student’s
placement  in  his  home  district,  the  defendants  could  not
demonstrate  that  his  challenge  to  his  prior  IEP  “is  moot
because  defendants  may,  in  formulating  some  future  IEP,
again attempt to place” the student at a private special educa‐
tion facility. 397 F.3d at 88. The court held that this possibility
was not enough to save the case from mootness:
     The possibility of such a move exists in the case of
     every  disabled  child  who  is  presently  in  a  main‐
     stream classroom and for whom a new IEP must be
     prepared annually. A plaintiff must point to some‐
     thing  more  in  the  record  to  lift  that  possibility
     beyond the speculative.
Lillbask, 397 F.3d at 88 (italics in original). As in Lillbask, the
Ostbys point to nothing in the record to call into question the
sincerity of the District’s declaration that it has no intention to
move  Jacob  into  the  SELF  program.  Instead,  the  parties’
agreement on Jacob’s current IEP suggests that a proposal to
transfer Jacob from a mainstream educational environment is
not reasonably likely to occur. Lillbask, 397 F.3d at 89.
  In  Brown,  a  student  with  autism  who  challenged  an  IEP
moved to another district during the pendency of the litigation.
12                                                     No. 16‐1901

His parents then agreed to a new IEP in the new district. We
considered whether the case became moot or whether it fell
under the “capable of repetition yet evading review” exception
to  the  mootness  doctrine.  We  concluded  that  the  case  was
distinguishable from Honig and was moot:
     Here,  Bobby’s  autism  presents  an  evolving  set  of
     challenges for educators, one that requires his IEP to
     be periodically revised. What was right for Bobby in
     kindergarten  may  not  be  the  proper  educational
     program when he enters the third grade. The dis‐
     pute  over  the  2002–2003  IEP  turned  on  whether
     Bobby  was  ready  for  full‐time  mainstream  class.
     Now,  as  a  nine‐year  old,  Bobby’s  readiness  for
     mainstream education presents a different question
     calling for reassessment of his educational develop‐
     ment. Were we to decide, at this later date, whether
     mainstreaming  was  right  for  Bobby  back  in
     2002–2003, we would be issuing, in effect, an advi‐
     sory  opinion.  Our  decision  would  merely  tell  the
     parties who was correct about Bobby’s outdated IEP.
     It  would  do  nothing  to  define  the  contours  of  the
     parties’  continuing  legal  relationship  under  the
     IDEA such that future repetitions of the injury could
     be avoided. The case therefore must be dismissed as
     moot.
Brown, 442 F.3d at 599–600. Jacob’s circumstances are virtually
indistinguishable from those in Brown and Lillbask. We must
similarly conclude that his appeal is moot.
No. 16‐1901                                                            13

     Nor is the possible availability of attorneys’ fees enough to
keep the case alive under these circumstances. Under the Act,
a  court  may,  in  its  discretion,  award  attorneys’  fees  to  a
prevailing party who is a parent of a child with a disability.
20 U.S.C. § 1415(i)(3)(B). The term “prevailing party” under
section 1415(i)(3)(B) has the same meaning as the phrase does
in  42  U.S.C.  §  1988.  Board  of  Educ.  of  Oak  Park  v.  Nathan  R.,
199 F.3d 377, 382 (7th Cir. 2000). A party prevails if he or she
obtains relief on the merits through an enforceable judgment,
consent  decree  or  settlement  that  materially  alters  the  legal
relationship between the parties by modifying the defendant’s
behavior in a way that directly benefits the plaintiff. Farrar v.
Hobby, 506 U.S. 103, 111–12 (1992); Nathan R., 199 F.3d at 382.
The  term  “prevailing  party”  does  not  include  a  party  that
achieves the desired result without a judgment on the merits
or  a  court‐ordered  consent  decree  but  because  the  lawsuit
brought about a voluntary change in the defendant’s conduct.
Buckhannon  Board  &  Care  Home,  Inc.  v.  West  Virginia  Dept.  of
Health & Human Res., 532 U.S. 598, 600 (2001).
    Once a case is moot, we cannot consider the merits of the
district court’s decision to determine whether the parents are
prevailing parties for the purpose of assessing attorneys’ fees.
Nathan R., 199 F.3d at 381 (“Because we would need to con‐
sider the merits to determine whether the Parents are prevail‐
ing  parties,  we  agree  that  we  cannot  decide  whether  the
Parents would be entitled to attorneys’ fees from the proceed‐
ings in the district court.”); Steven L., 89 F.3d at 468 (“Because
this case is moot, we cannot consider the merits of the district
court’s memorandum opinion and order. To do so would be to
issue  an  advisory  opinion  solely  to  determine  who  pre‐
14                                                           No. 16‐1901

vailed.”). The Ostbys did not prevail before the district court
and we may not consider the merits of that decision solely for
the purpose of determining their entitlement to attorneys’ fees.
To the extent that they achieved what they were seeking when
the District eventually agreed that the SELF program place‐
ment was no longer appropriate going forward, that informal
and voluntary agreement does not render them a prevailing
party under Buckhannon.
    Nor are the Ostbys entitled to attorneys’ fees for the relief
they obtained from the application of the stay‐put provision
during the pendency of the administrative process. Because
they initiated the administrative process and invoked the stay‐
put provision, Jacob was able to stay in his preferred educa‐
tional placement until the parties reached agreement on a new
IEP that did not include placement in the SELF program. But
“this de facto ‘win’ does not rise to the level of an enforceable
judgment, consent decree, or settlement that materially alters
the relationship between the parties.” Nathan R., 199 F.3d at
382. The relief achieved was only interim in nature, and “this
circuit  previously  has  held  that  the  receipt  of  interim  relief
does  not  qualify  a  party  for  attorneys’  fees.”  Nathan  R.,  199
F.3d  at  382.  See  also  Steven  L.,  89  F.3d  at  469  (attorneys’  fees
may  not  be  awarded  for  interim  relief).  And  in  any  case,
informal relief, provided voluntarily by the defendant, does
not  entitle  the  parents  to  prevailing  party  status  under
Buckhannon.  See  also  Steven  L.,  89  F.3d  at  469  (where  the
parents’ only ultimate victory is the invocation of the stay‐put
provision, and the outcome of the suit results in no enforceable
obligations  for  the  school  district,  the  parents  cannot  be
considered to have substantially prevailed). There is therefore
No. 16‐1901                                                       15

no relief that this court could grant and the appeal challenging
Jacob’s first‐grade placement in the SELF program is moot. 
    However, there is one part of the underlying case that is not
moot. In addition to challenging the District’s decision to place
Jacob  in  the  SELF  program,  the  Ostbys  also  sought
reimbursement for private evaluations of Jacob. The district
court  awarded  the  Ostbys  $3126.10  for  that  claim  and  the
District did not challenge that ruling on appeal. That part of
the district court’s judgment is not moot and remains intact on
remand.  See  Brown,  442  F.3d  at  596  (where  a  plaintiff  seeks
monetary damages, his case is not moot even if the underlying
misconduct that caused the injury has ceased). In every other
respect, we vacate the district court’s judgment and remand
the case with directions to dismiss it as moot. Each party shall
bear their own costs on appeal.
                      VACATED AND REMANDED IN PART.